Citation Nr: 0842767	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  03-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to a disability rating in excess of 30 
percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1971 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which readjudicated and denied the 
veteran's claim for entitlement to service connection for 
flat feet and right Achilles tendonitis and continued a 
disability rating of 30 percent for major depression.  This 
case has been transferred to the RO in Chicago, Illinois, 
because the veteran has relocated to the Chicago area.

The Board notes that the veteran's claims for service 
connection for flat feet and right Achilles tendonitis were 
denied in November 1999 by an RO decision because the veteran 
failed to submit sufficient evidence to establish well-
grounded claim which demonstrated the presence of a current 
disability.  Subsequently, the claims were readjudicated by 
the RO in December 2001 in accordance with the readjudication 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  The veteran's claim for entitlement to service 
connection for right Achilles tendonitis was denied by the 
Board in a September 2006 decision.

The issue of entitlement to a rating in excess of 30 percent 
for major depressive disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the veteran's enlistment examination in January 
1971, the examiner diagnosed the veteran with second-degree 
pes planus.

2.  The veteran's pre-existing pes planus did not undergo an 
increase in disability or chronic aggravation during service.


CONCLUSION OF LAW

The veteran's pre-existing pes planus was not aggravated 
during active service.   38 U.S.C.A. §§ 1101, 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

The veteran claims that his currently-diagnosed pes planus, 
which was noted on entry into service, was permanently 
aggravated beyond its normal progression as a result of his 
period of active duty.  See Standard Form (SF) 88, January 
13, 1971.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (2008).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

To that end, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

The provisions of 38 C.F.R. § 3.304(b) were amended effective 
May 4, 2005 (See 70 Fed. Reg. 23029 (May 4, 2005)) and are 
now consistent with 38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  
In this case, the veteran's second-degree pes planus was 
noted on enlistment.  See SF 88, January 13, 1971.  
Therefore, the presumption of soundness does not attach.

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) summarized the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability:  

[I]f a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for 
service connection for that disorder, but the 
veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case 
section 1153 applies and the burden falls on the 
veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

At the outset, the Board notes that the veteran was diagnosed 
with pes planus on entry into service, and that diagnosis was 
confirmed during the veteran's March 2008 VA examination.  
See VA examination report, March 2008.  Thus, element (1) of 
Hickson has been satisfied, in that the veteran has 
demonstrated that he has a current disability.

On enlistment, the veteran's pes planus was identified, and 
it was noted that the disorder was asymptomatic at the time.  
See SF 88, January 13, 1971.  In April 1971, the veteran 
reported several times with complaints of pes planus 
symptoms.  Poor arches were noted on April 16. 1971.  On the 
26th of the month, the veteran was diagnosed with right 
Achilles tendonitis and left foot strain.  At that time, the 
veteran was placed on a 10-day profile in which he was 
limited to no running, and no marching in excess of 10 
minutes.  The veteran was also advised to change his foot 
gear.  On May 7, 1971, it was noted that the veteran refused 
treatment (wedges for his shoes), and that he wanted a 
discharge.  

The veteran also reported to sick call several times in June 
1971.  On June 23rd, he complained of flat feet which became 
painful with prolonged standing, exertion during field 
maneuvers, or climbing.  On the 24th, the veteran again 
reported pain in the arch of his feet when climbing poles.  
On examination, ankle motion was within normal limits and no 
crepitus was present.  The veteran had some difficulty 
walking on his heels.  He was able to walk on his toes with 
marked pronation on his stance and gait.  There was no 
evidence of inflammation.  X-rays revealed severe pes planus 
with hypertrophic changes at the dorsal aspect.  The examiner 
did not recommend a change of MOS at the time.  

On November 19, 1971, the veteran checked "No" to "foot 
trouble."  See SF 89, November 19, 1971.

Following service, the veteran has not presented any medical 
evidence to demonstrate current treatment for pes planus.  
Further, he has not provided a medical opinion suggesting 
that the veteran's preexisting pes planus was permanently 
worsened beyond its natural progression as a result of his 
active duty.

The veteran was afforded a VA examination in February 2008.  
At that time, the veteran noted that his feet had hurt his 
entire life, and he denied any injury, trauma, or aggravation 
of his disorder.  He reported that his foot pain had 
progressively worsened over the years.  The examiner noted a 
flattening of the veteran's arches, as well as hallux valgus.  
X-ray testing confirmed pes planus, bilaterally, with no 
evidence of acute injury or trauma to either foot.  Although 
the veteran's claims file was not available for review at the 
time of the examination, the claims file was provided in 
March 2008, and the examiner issued an addendum opinion at 
that time.  In the March 2008 addendum, the examiner stated 
that, following a review of the veteran's service treatment 
records, there was no evidence of any injury that would 
either propagate or permanently worsen the veteran's pes 
planus throughout his period of active service.  Rather, the 
examiner opined that the degenerative changes and the 
progression of the veteran's pes planus was the result of age 
and time, characteristic of the natural progression of the 
veteran's disorder.

The Board therefore concludes that the veteran's preexisting 
pes planus did not undergo chronic aggravation beyond a 
normal progress of the disorder during active service.  The 
evidence against finding aggravation beyond a normal progress 
of the disorder amply outweighs that favoring aggravation.  
Although pes planus was noted and treated in service, this 
condition existed upon entry into service, as shown on the 
veteran's January 1971 enlistment examination.  Finally, 
there is no medical evidence to show that the veteran's feet 
were injured during service, or that his pes planus has 
progressed beyond its natural progress as a result of active 
duty.  In fact, the veteran denied any injury or trauma to 
his feet during his February 2008 VA examination.  The only 
medical opinion of record noted that the veteran's pes planus 
existed prior to service, that there was no evidence of 
injury or trauma either in the veteran's service treatment 
records or contained in the current x-ray evidence, and that 
his disorder was not permanently worsened beyond its normal 
progression as a result of the veteran's active duty.

Accordingly, the veteran's claim for service connection for 
pes planus is denied.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection in this instance.  In 
reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See Gilbert.  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim of entitlement to service 
connection for pes planus, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Although inadequate notice was sent to the veteran prior to 
the initial adjudication of the veteran's claim, as his claim 
was filed prior to the enactment of the VCAA, adequate notice 
was received prior to the readjudication of the veteran's 
claim in December 2001 (in accordance with the readjudication 
provisions of the VCAA).  A letter dated in February 2001 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Board notes that  38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the aforementioned notice letter informed 
the veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

A March 2006 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the February 2001 
notice was provided to the veteran, the claim was 
readjudicated in December 2001.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  Although the Board, 
in the following remand, is requesting an enhanced search for 
any Social Security Administration (SSA) records in 
conjunction with the veteran's claim for entitlement to a 
rating in excess of 30 percent for major depressive disorder, 
the Board notes that the disposition of the veteran's service 
connection claim does not hinge on post-service evidence of a 
diagnosis or treatment of pes planus.  Rather, the Board's 
analysis of the veteran's claim for entitlement to service 
connection for the aggravation of his preexisting pes planus 
is contingent upon evidence of in-service aggravation of his 
bilateral foot disorder.  Therefore, the absence of post-
service evidence to demonstrate continuing treatment for pes 
planus, such as SSA documents, would not be prejudicial to 
the veteran.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded a VA examination in February 2008, and an 
addendum opinion was provided in March 2008, to obtain an 
opinion as to whether his pes planus was permanently worsened 
due to his period of active service.  The February 2008 VA 
examination report, and subsequent addendum, are thorough and 
supported by the record.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for pes planus is denied.


REMAND

The Board regrets that the veteran's claim for entitlement to 
a disability rating in excess of 30 percent for major 
depressive disorder must be remanded once again for further 
development.  

In September 2006, the Board remanded the veteran's claim so 
as to obtain any outstanding VA treatment records as well as 
SSA records.  Although the veteran's VA outpatient treatment 
records were obtained and associated with the file, the 
Chicago field office of the SSA reported that they were 
unable to locate the veteran's paper file or any medical 
records.  See letter dated July 14, 2009 [sic].  A letter 
from the SSA National Records Center (NRC), dated October 
2006, stated that the veteran's SSA disability claim was 
denied due to lack of recent work.  However, the Board notes 
that, in a March 28, 2007 VA treatment report, the veteran 
stated, "I've been talking to my lawyer...I just got my social 
security disability approved...I got all this money now...you 
think I want to hurt myself?"  

As noted in the prior remand, VA is required to obtain 
evidence from the SSA, including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).  VA also has a statutory duty to obtain these 
records.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2) (2008).  Although the VA has attempted on two 
occasions to locate the veteran's SSA records at the SSA NRC 
and Chicago Field Office, the Board is not of the opinion 
that the records search has been exhaustive to date.  
Further, the veteran may have re-applied for benefits, and 
may have been subsequently approved, following the October 
2006 NRC reply.  The Board also notes that the veteran's 
claims file was transferred from Milwaukee, Wisconsin, to 
Chicago, Illinois, during the pendency of his claim.  
Therefore, VA should contact the Milwaukee and Chicago SSA 
field offices, as well as the SSA National Records Center, in 
order to locate any outstanding SSA disability records.

The September 2006 Board remand also instructed the VA to 
schedule the veteran for an additional psychological 
examination, in light of the submission of the May 30, 2006, 
VA medical opinion stating that the veteran is no longer 
employable due to his "Major Depressive Disorder."  The 
Board requested an opinion to determine the extent of the 
veteran's current psychiatric disability, and asked the 
examiner to carefully distinguish between any symptoms and 
social and occupational impairment attributable to the 
veteran's service-connected major depression and the 
symptomatology and impairment caused by veteran's nonservice-
connected addiction to alcohol and drugs.  If it was 
impossible to distinguish the symptoms the examiner was 
requested to state that fact. 

However, the February 2008 VA examiner failed to comply with 
the Board's request.  The examiner neither distinguished 
between the veteran's symptoms associated with the veteran's 
service-connected disability and his addiction to alcohol and 
drugs, nor was it stated that it would be impossible to do 
so.  

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, in accordance with the directives of 
Stegall, an additional VA medical opinion should be obtained 
so as to comply with the original remand instructions.  In 
addition to distinguishing between symptoms associated with 
the veteran's service-connected disability and his addiction 
to alcohol and drugs, if possible, the examiner should also 
make every effort to assign separate Global Assessment of 
Functioning (GAF) scores for the two sets of symptoms.  If it 
is not possible to assign separate GAF scores, the examiner 
should so state.

Accordingly, the case is REMANDED for the following actions:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration's NRC, as well as 
the Chicago, Illinois and Milwaukee, 
Wisconsin field offices.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

2.  After obtaining the above evidence, to 
the extent available, the RO should obtain 
an additional VA psychiatric opinion to 
determine the current severity of the 
veteran's psychiatric disability.  The 
claims file must be made available to and 
reviewed by the examiner.

The examiner must carefully distinguish 
between any symptoms and social and 
occupational impairment attributable to 
the veteran's service-connected major 
depression and the symptomatology and 
impairment caused by veteran's nonservice-
connected addiction to alcohol and drugs.  
The examiner should further assign a 
separate GAF rating to each group of 
symptoms.  If it is impossible to 
distinguish the symptoms, the examiner 
must so state.  A complete rationale for 
any opinions expressed must be provided.

3. After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


